Citation Nr: 1234275	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  05-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for skin disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for spine disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for arthritis, orthopedic, and muscular problems, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy, neurological problems, and tremors, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part, denied service connection for skin condition, spine condition, arthritis (also claimed orthopedic and muscular problems), and peripheral neuropathy, neurological problems, and tremors.  

In May 2005, the Veteran submitted a request for a personal hearing before a Decision Review Officer (DRO); however, a June 2005 report of contact with the Veteran indicated his desire to withdraw the requested hearing.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2011).    

In March 2009 and February 2011 decisions, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran was not exposed to herbicide agents while stationed in Korea near the Demilitarized Zone (DMZ) during active service.

3.  The claimed skin disorder, spine disorder, and arthritis, orthopedic, and muscular problems are not among the diseases associated with exposure to certain herbicide agents listed under 38 C.F.R. § 3.309(e).

4.  The Veteran's osteoarthritis of the lumbar spine, spondylosis, degenerative joint disease of the left hip, and peripheral neuropathy did not manifest within one year of separation from active service.  

5.  The claimed skin disorder is not among the list of chronic diseases under 38 C.F.R. § 3.309(a).

6.  The Veteran did not sustain an injury or disease of the skin during active service.

7.  Skin disorder symptoms were not chronic in service. 

8.  Skin disorder symptoms have not been continuous since separation from service.

9.  The Veteran's post-service diagnosed skin disorder, to include focal dermatitis, psoriasis, blepharitis, folliculitis, fungal skin rash, Dupuytren's contracture, and lichenified simplex chronicus of the right hand, is not related to active service.

10.  The Veteran did not sustain an injury or disease of the lumbar spine during active service.

11.  Lumbar spine disorder symptoms were not chronic in service.

12.  Lumbar spine disorder symptoms have not been continuous since separation from service. 

13.  The Veteran's post-service diagnosed spine disorder, to include multilevel lumbar spondylosis, degenerative disc disease, lumbar/spinal stenosis, and bilateral lumbar radiculopathy, is not related to active service.

14.  The Veteran did not sustain arthritis or orthopedic or muscular injury or disease during active service.

15.  Symptoms of arthritis, orthopedic, and/or muscular disorders were not chronic in service.

16.   Symptoms of arthritis, orthopedic, and/or muscular disorders have not been continuous since separation from service.

17.  The Veteran's post-service diagnosed degenerative joint disease of the left hip is not related to active service.

18.  The Veteran did not sustain an injury or disease manifesting neuropathy, neurological problems, and/or tremors during active service.

19.  Neuropathy, neurological problems, and/or tremors symptoms were not chronic in service.

20.   Neuropathy, neurological problems, and/or tremors symptoms have not been continuous since separation from service.

21.  The Veteran's post-service diagnosed peripheral neuropathy, carpal tunnel syndrome, and benign essential tremors are not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for spine disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for arthritis, orthopedic, and muscular problems, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for service connection for peripheral neuropathy, neurological problems, and tremors, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by November 2002 and April 2005 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  These letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letters told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an August 2007 letter included the type of evidence necessary to establish a disability rating and effective date for the disorders on appeal.  Although this notice was not issued before the March 2003 rating decision on appeal, the Veteran has not been prejudiced, as the claims were readjudicated in a May 2010 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, and private treatment records.  Although an examination or an opinion was not obtained in connection with each claim on appeal, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claims.  Specifically, in disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In determining whether an examination is warranted under 38 U.S.C.A. § 5103A(d), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the only evidence indicating that the Veteran's disorders may be associated with active service, specifically due to herbicide exposure therein, are the Veteran's own conclusory generalized statements which are contradicted by the remaining objective and medical evidence of record.  In addition, there is competent medical evidence of record that shows symptoms of the disorders were not chronic in service or continuous since separation from service.

Pursuant to the Board's March 2009 remand instructions, the RO obtained and associated with the claims file a copy of the SSA's disability determination along with all medical records associated with the Veteran's claim for SSA benefits.  As a result, the Board finds there was substantial compliance with the March 2009 remand instructions.  See also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

Pursuant to the Board's February 2011 remand instructions, the RO obtained all outstanding records of evaluation and/or treatment of the Veteran from the VA Medical Center (VAMC) in Mountain Home, Tennessee from August 2005 to July 2011.  In May 2011, the RO sent the Veteran and his representative a May 2011 notice letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not already of record.  These letters also informed the Veteran of the recent regulation changes with regard to exposure to herbicides and veterans serving near the DMZ in Korea, specifically requested the Veteran to provide authorization to enable it to obtain outstanding pertinent records from any private healthcare providers who have treated him for the claimed disorders on appeal since his discharge from service.  The RO also contacted the United States Joint Services Records Research Center (JSRRC) to verify whether the Veteran's unit operated in an area in or near the Korean DMZ in which herbicides were applied from June 21, 1969 to August 22, 1969, and a May 2011 response was received and associated with the claims file.  As a result, the Board finds there was substantial compliance with the February 2011 remand instructions.  See Dyment, 13 Vet. App. at 141; see also Stegall, 11 Vet. App. at 268.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity; however, continuity of symptomatology after discharge is required to support the claim where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection 

On the October 2002 Application for Compensation and/or Pension, via a VA Form 21-526, the Veteran requested service connection, in pertinent part, for the disorders on appeal as due to his alleged exposure to herbicide agents during active service in Korea.  Specifically, the Veteran alleges that while he was stationed in Korea, he travelled close to the DMZ and the villages in close proximity to the DMZ, where he ate and drank water from these villages.  

A.  Presumptive Basis

	1.  Herbicide Exposure 

Effective February 24, 2011, if it is determined that a veteran served on active duty from April 1, 1968 to August 31, 1971, in a unit that, determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, then it is presumed that the veteran was exposed to an herbicide agent, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  On the other hand, if a veteran alleges service along the DMZ between April 1968 and July 1969 and was assigned to a unit not identified by DOD, notification to the JSRRC should be made to verify the location of the veteran's unit.  See M21-1MR, Part IV.ii.2.C.10.p (October 4, 2010); M21-1MR, Part IV.ii.1.D.15.b (September 8, 2009). 

DOD has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  Units of the 7th Infantry Division include: 1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry; 2nd Battalion, 32nd Infantry; 3rd Battalion, 33nd Infantry; 13th Engineer Combat Battalion; 1st Battalion, 73rd Armor.  See M21-1MR, Part IV.ii.2.C.10.p (October 4, 2010).  

Review of the evidentiary record reveals the Veteran's post-service diagnosis of peripheral neuropathy in a July 2005 private treatment record and October 2006 VA outpatient treatment record, and the Board notes that acute and subacute peripheral neuropathy is listed among the diseases associated with exposure to certain herbicide agents.  38 U.S.C.A. § 1116(a)(2) (West Supp. 2011); 38 C.F.R. § 3.309(e) (2011).  Service personnel records note that the Veteran was assigned to the 6314th Security Police Squadron as an airport security policeman stationed at Osan Air Base in Korea from June 21, 1969 to August 22, 1969.  

Pursuant to the Board's February 2011 remand instructions, a request was made to JSRRC for verification of whether the Veteran's unit operated in an area in or near the Korean DMZ in which herbicides were applied from June 21, 1969 to August 22, 1969.  In a May 2011 memorandum, JSRRC determined that "the evidence fails to confirm the [V]eteran was exposed to herbicides, namely Agent Orange, in Korea . . . [and] the [V]eteran's herbicide exposure has not been corroborated."  Response to the search specifically noted that:

	Osan Air Base is located approximately 48 miles south of the Korean 	[DMZ].  However, we cannot document or verify that [the Veteran] was 	exposed to herbicides while stationed at Osan Air Base, Korea.  According to 	military records, herbicides were used in Korea from 1967-1969.  The 	documentation states that chemical herbicides were used along the Southern 	Boundary of the DMZ, during 1967-1969, by Republic of Korea (ROK) 	Armed Forces as a part of counter-infiltration operations.  The spraying was 	conducted by ROK personnel using hand sprayers and M8A2 trailer mounted 	decontamination apparatus.  Although ROK personnel were advised in the 	use of herbicides by U.S. Army Non-Commissioned Officers, no U.S. 	personnel are known to have been actually involved in the application.  The 	records state that Agent Orange was used from April 1968 through July 	1969.

As a result, the Board finds that the objective evidence of record, specifically the May 2011 JSRRC response, outweighs the Veteran's assertions that he was exposed to herbicide agents while stationed in Korea near the DMZ during active service.  Therefore, service connection for peripheral neuropathy, neurological problems, and tremors on a presumptive basis as due to exposure to certain herbicide agents is not available in this case.  The Board notes that the claimed skin disorder, spine disorder, and arthritis, orthopedic, and muscular problems are not among the diseases, listed under 38 C.F.R. § 3.309(e), for which service connection is available on a presumptive basis due to exposure to certain herbicide agents.  

	2.  Chronic Disease

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis and other organic diseases of the nervous system, to a degree of 10 (compensable) percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's spine disorder, to include osteoarthritis and spondylosis, arthritis, orthopedic, and muscular problems, to include degenerative joint disease of the left hip and peripheral neuropathy, may be granted on a presumptive basis as arthritis and other organic diseases of the nervous system are listed among the chronic diseases under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1780 (31st ed. 2007) (defining "spondylosis" as degenerative spinal changes due to osteoarthritis).  

However, as noted below, osteoarthritis of the lumbar spine, spondylosis, degenerative joint disease of the left hip, and peripheral neuropathy were not shown to be manifested and/or diagnosed during the first post-service year.  In fact, review of the evidentiary record first reveals a VA outpatient finding of spondylosis and degenerative joint disease of the left hip in April 2002 records, osteoarthritis in a January 2004 record, and left tibial nerve neuropathy in a February 2002 record.  Therefore, service connection for spine disorder, arthritis, orthopedic, and muscular problems, and peripheral neuropathy, neurological problems, and tremors on a presumptive basis as due to a chronic disease is not available in this case.

The Board notes that the claimed skin disorder is not among the diseases listed under 38 C.F.R. § 3.309(a), for which service connection is available on a presumptive basis due to a chronic disease.    

B.  Direct Basis

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board considers whether service connection is warranted for the claimed disorders on a direct basis.  After a review of all the evidence, both lay and medical, the Board finds the Veteran did not sustain an injury, disease, or event manifesting in a skin disorder, spine disorder, arthritis, orthopedic, and/or muscular problems, or peripheral neuropathy, neurological problems, and/or tremors, nor did the Veteran experience chronic symptoms of such disorders during active service.  

First, review of the service treatment records show no complaints or manifestations of the claimed disorders on appeal.  At the time of entry to service, the Veteran marked "no" for having or having ever had skin diseases, arthritis or rheumatism, lameness, and paralysis, but "yes" for having or having ever had recurrent back pain with a notation of "hurts with heavy lifting [and] x-rays negative."  Nonetheless, on the June 1968 entrance examination report, the examiner documented the Veteran "denies all back symptom[s] since June [and] x-rays [are] negative," and no abnormalities were found upon a physical evaluation of the Veteran's skin, spine, or other musculoskeletal system, neurologic system, and upper and lower extremities.  An in-service April 1969 examination report and the August 1969 separation examination report noted no pertinent abnormalities and the Veteran marked "no" on the accompanying reports of medical history for having or having ever had the pertinent symptomatology for the disorders on appeal.  As a result, the Board finds such evidence does not show chronic symptoms of the disorders on appeal.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Second, the Board finds the weight of the evidence demonstrates that symptoms of the disorders on appeal have not been continuous since separation from service in August 1969.  As noted above, the August 1969 separation examination report did not reflect a diagnosis for a skin disorder, spine disorder, arthritis, orthopedic, and/or muscular problems, or peripheral neuropathy, neurological problems, and/or tremors.  Following separation from service in August 1969, the evidence of record shows no complaints, diagnosis, or treatment for the disorders until 2002.  The absence of post-service complaints, findings, diagnosis, or treatment for at least approximately 33 years after service is one factor that tends to weigh against a finding of continuous symptoms after separation from service.  See Buchanan, 451 F.3d at 1337. 

The first post-service treatment and complaint for a skin disorder was of a rash on the left ring finger, as noted in an October 2002 VA outpatient treatment record.  The treating physician diagnosed the Veteran with focal dermatitis and issued triamcinolone ointment for treatment.  Pursuant to subsequent VA outpatient treatment sessions, in December 2004 the Veteran complained of a rash on his left leg for almost two years which recently got worse and not helped by use of triamcinolone.  The treating physician noted the physical examination revealed left lateral thigh down to above the knee with rim of hyperkeratosis and central clearing rash and small maculopapular at the medial right thigh, and concluded possible fungal infection and prescribe clotrimazole cream.  Additionally, the Veteran was assessed with lichenified simplex chronicus of the right hand in June 2006, psoriasis in March 2004, Dupuytren's contracture of both hands in August 2006 and September 2008, fungal skin rash in July 2010, and blepharitis and folliculitis in April 2011.

The first-post service assessments of a spine disorder were documented in VA outpatient treatment records as spinal claudication and rule out (r/o) spinal stenosis in February 2002 and as bilateral L4, L5 and S1 radiculopathy in March 2002.  An April 2002 VA outpatient magnetic resonance imaging (MRI) report of the lumbar spine showed spondylosis with degenerative disc disease and minimal bulging of the discs at multiple levels and stenosis of the lumbar spinal canal at L4-5, and a June 2002 VA outpatient agent orange examination report noted review of the musculoskeletal system showed low back pain with radiculopathy.  In September 2002, the Veteran also complained of low back pain to a private physician and was assessed with history of lumbar spine disc disease and bilateral lumbar radiculopathy.  Subsequent VA outpatient treatment records included additional MRI reports of the lumbar spine which showed lumbar stenosis at L4 and L5 with severe degenerative disc disease and osteoarthritis of the entire lumbar spine in January 2004, and multilevel lumbar spondylosis and changes of spinal stenosis at L4-5 in May 2004, and canal open and severe facet arthropathy L5-S1, L3-L4 as arthritic but to a lesser extent in June 2011.

The first post-service assessment of arthritis, orthopedic, and/or muscular problems was of degenerative joint disease of the left hip in a February 2002 VA outpatient treatment record.  A subsequent April 2004 private treatment record noted the Veteran's musculoskeletal system as abnormal with assessments of a right cervical strain and right shoulder pain.

A February 2002 VA outpatient treatment record documented the Veteran's first post-service complaint of leg pains with occasional numbness and an electromyograph (EMG)/nerve conduction velocity (NCV) examination of both lower limbs revealed, in pertinent part, left tibial nerve neuropathy.  Subsequently, the Veteran was assessed with an abnormal neurological system and diagnosed with peripheral neuropathy in a July 2005 private treatment record and October 2006 VA outpatient treatment record.  At a November 2007 VA outpatient treatment session, the Veteran also complained of left hand pain that sometimes goes numb.  Per EMG conclusions he was assessed, in pertinent part, with (1) left median neuropathy at or distal to the wrist consistent with left carpal tunnel syndrome of moderate severity and (2) left ulnar neuropathy predominantly at or distal to the wrist with prolongation of the left ulnar sensory response.  Additionally, a June 2011 VA outpatient treatment record noted positive objective findings of tremor in the upper or lower extremities.

Third, the evidence of record does not show the Veteran experienced the disorders on appeal since active service.  Pursuant to the VA outpatient treatment sessions discussed above, neither the Veteran nor treating physicians indicate onset of symptoms for skin disorder, spine disorder, arthritis, orthopedic, and/or muscular problems, or peripheral neuropathy, neurological problems, and/or tremors dating back to his period of service.  Specifically, the Veteran reported a rash on his left leg for almost 2 years in December 2004.  On a June 2002 Disability Report Adult Form SSA-3368, the Veteran reported onset of spinal stenosis as "approximately 1998," and VA outpatient treatment records show the Veteran's complaint of back pain for months in August 2002, for approximately 6 years in April 2004, and for 4 years in June 2011.  With regard to the Veteran's right shoulder pain in April 2004, the Veteran reported onset of the pain 5 days prior to the private treatment session.  Moreover, the Veteran reported onset of pain and numbness in the lower extremities since 1998 in an October 2002 SSA record and May 2004 VA outpatient treatment record, and of leg pains for over 1 year in a February 2002 VA outpatient treatment record.  Thus, the Board does not find the Veteran contends a continuity of symptomatology for the disorders after separation from service.  See, e.g., Layno, 6 Vet App. at 465; Buchanan, 451 F.3d at 1331. 

Lastly, the Board finds that the weight of the evidence demonstrates the Veteran's post-service diagnosed skin disorder, spine disorder, degenerative joint disease of the left hip, peripheral neuropathy, carpal tunnel syndrome, and tremors are not related to active service.  As discussed above, the Veteran mainly contends that the claimed disorders were related to service due to the alleged herbicide exposure therein.  Moreover, pursuant to the evidence of record, the Veteran's complaints and assessments of the claimed disorders were not documented as attributable to an injury, disease, or event manifesting in such disorders during active service.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between any of the Veteran's post-service diagnosed disorders on appeal and his period of active service, including no credible evidence of continuity of symptomatology since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The specified private and VA outpatient treatment records noted above are competent and probative medical evidence because they are factually accurate and supported by history and multiple consistent findings after each treatment session.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection on a direct basis, and outweighs the Veteran's more recent contentions and treatment regarding post-service symptoms. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claims for service connection for skin disorder, spine disorder, arthritis, orthopedic, and muscular problems, and peripheral neuropathy, neurological problems, and tremors, all to include as due to herbicide exposure, and these claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for skin disorder, to include as due to herbicide exposure, is denied.

Service connection for spine disorder, to include as due to herbicide exposure, is denied.

Service connection for arthritis, orthopedic, and muscular problems, to include as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy, neurological problems, and tremors, to include as due to herbicide exposure, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


